Case 1:18-cv-00155-SOM-WRP Document 433-3 Filed 04/16/21 Page 1 of 15   PageID #:
                                    9649
Case 1:18-cv-00155-SOM-WRP Document 433-3 Filed 04/16/21 Page 2 of 15   PageID #:
                                    9650
Case 1:18-cv-00155-SOM-WRP Document 433-3 Filed 04/16/21 Page 3 of 15   PageID #:
                                    9651
Case 1:18-cv-00155-SOM-WRP Document 433-3 Filed 04/16/21 Page 4 of 15   PageID #:
                                    9652
Case 1:18-cv-00155-SOM-WRP Document 433-3 Filed 04/16/21 Page 5 of 15   PageID #:
                                    9653
Case 1:18-cv-00155-SOM-WRP Document 433-3 Filed 04/16/21 Page 6 of 15   PageID #:
                                    9654
Case 1:18-cv-00155-SOM-WRP Document 433-3 Filed 04/16/21 Page 7 of 15   PageID #:
                                    9655
Case 1:18-cv-00155-SOM-WRP Document 433-3 Filed 04/16/21 Page 8 of 15   PageID #:
                                    9656
Case 1:18-cv-00155-SOM-WRP Document 433-3 Filed 04/16/21 Page 9 of 15   PageID #:
                                    9657
Case 1:18-cv-00155-SOM-WRP Document 433-3 Filed 04/16/21 Page 10 of 15   PageID
                                 #: 9658
Case 1:18-cv-00155-SOM-WRP Document 433-3 Filed 04/16/21 Page 11 of 15   PageID
                                 #: 9659
Case 1:18-cv-00155-SOM-WRP Document 433-3 Filed 04/16/21 Page 12 of 15   PageID
                                 #: 9660
Case 1:18-cv-00155-SOM-WRP Document 433-3 Filed 04/16/21 Page 13 of 15   PageID
                                 #: 9661
Case 1:18-cv-00155-SOM-WRP Document 433-3 Filed 04/16/21 Page 14 of 15   PageID
                                 #: 9662
Case 1:18-cv-00155-SOM-WRP Document 433-3 Filed 04/16/21 Page 15 of 15   PageID
                                 #: 9663
